DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-18 and 20 are pending in the application.  Claim 19 is cancelled.
Priority
This application is a continuation of International Application No. PCT/US2019/022757, filed March 18, 2019, which claims priority to U.S. Provisional Patent Application No. 62/644,062, filed March 16, 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Rossi on 02/02/2022.

The application has been amended as follows: 
Claim 20 is amended as follows:
The process of claim 18 [[20]] wherein the drying is conducted at about 25°C.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is WO 2016/157136 A1 (published 06 October 2016), which (throughout) describes crystalline methyl-tert-butyl ether solvates, but not any crystalline form(s) that are pyridine or N,N-dimethylacetamide crystalline solvates of idelalisib.  There is no teaching, suggestion or motivation for the currently-claimed crystalline forms in the cited prior art or its combination with any other prior art of record.

Conclusion
Claims 1-18 and 20, renumbered 1-19 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625